DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2014/0184327) in view of Muller (US 2005/0105642).

2.	As per claim 1 Li teaches method comprising: receiving an input signal at a digital predistorter (DPD) (Li, Fig. 4 item I Q);  introducing predistortion to the input signal using the DPD to generate a predistorted input signal (Li, Fig. 4 item 501);  filtering the predistorted input signal using a digital filter to generate a filtered input signal (Li, Fig. 4 item 502), wherein the predistorted input signal is filtered over a filter bandwidth less than a DPD bandwidth (Li, Fig. 4 item 502. Furthermore, it is well-known in the art that the signal bandwidth of the transmission path need to be adjusted and/or adopted for transmission in order to reduce distortion and improve quality of transmission signal -see Muller US 2005/0105642. Therefore, taking the combined teaching of Li and Muller as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention, to implement the instant limitation for the benefit of adjusting and/or adopting the bandwidth of transmission path signal in order to reduce distortion and improve quality of transmission signal);  amplifying the filtered input signal to generate an amplified signal (Li, Fig. 4 item 504);  and filtering at least a portion of the amplified signal using a band-pass filter to generate a filtered feedback signal (Li, Fig. 4 item 506). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637